Title: From George Washington to William Deakins, Jr., and Benjamin Stoddert, 17 March 1791
From: Washington, George
To: Deakins, William Jr.,Stoddert, Benjamin



Gentlemen,
Philadelphia March 17th 179[1]

In order to avail the public of the willingness expressed by the inhabitants of Washington county, as mentioned in your letter of the 11th to sign a paper ceding their lots in Hamburg, on being requested by any person under my direction, I have written the inclosed letter, which, if you think it will answer the desired end, you will be so good as to dispatch to them, with the necessary propositions in form. I am aware that, by this means it will become known that you are acting for the public: but there

will be no reason for keeping this longer secret after my arrival at George town.
With respect to Mister Burns I will confer with you on my arrival as to what is best to be done in his case, should you not have obtained a cession from him in the mean time.
